Title: To Thomas Jefferson from Timothy Mason, 9 June 1826
From: Mason, Timothy
To: Jefferson, Thomas


Sir3
Norfolk
9th June 1826
being very disirous of obtaining some Information relative to the University of Virginia I have taken the Liberty to address you on the subject. I was at a loss to know to whom I should apply until it was suggested that a Communication to you would meet with attention. Please inform me what will be the annual charges for Board and Tuition and at what time in the year the course of studies commences. Write me what progress a youth shall have made to be admitted into the freshman Class and enclose me a syllabus of the studies pursued in each Class throughout the term. Any other Information necessary for Parents who intend to send their sons to your Institution that you may impart will be gratefully received byyours respectfullyTimothy Mason